Citation Nr: 1411153	
Decision Date: 03/18/14    Archive Date: 04/02/14

DOCKET NO.  10-04 322A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas



THE ISSUES

1.  Entitlement to service connection for peripheral neuropathy of the bilateral upper and lower extremities, to include as due to Agent Orange exposure.

2.  Entitlement to service connection for bilateral shoulder disorders, to include rotator cuff injuries.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

D.M. Casula, Counsel


INTRODUCTION

The Veteran enlisted in the U.S. Naval Reserve in May 1967, and had periods of ACDUTRA (active duty for training) in December 1967 and August 1968.  Thereafter, he served on active duty in the U.S. Navy from February 1969 to April 1970, which included a tour of duty in the Republic of Vietnam.  

This matter comes before the Board of Veterans' Appeals (Board) from a November 2008 rating decision of the above Regional Office (RO) of the Department of Veterans Affairs (VA) which denied the above claims.  

In October 2012, the Board remanded the Veteran's claims in order to have him scheduled for a videoconference hearing at the RO.  A review of the record shows that in December 2012, he testified via videoconference before the undersigned Acting Veterans Law Judge; thus, there was substantial compliance with the remand directives of October 2012.  Stegall v. West, 11 Vet. App. 268 (1998).

The Board has broadened the appealed claim to include any and all shoulder disorders, rather than simply rotator cuff injuries, based on the fact that the Veteran's current right and left shoulder disabilities also encompass arthritis, and based on the decision of the United States Court of Appeals for Veterans Claims (Court) in Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In Clemons, the Court found that in a claim for PTSD, where the record reasonably indicates the presence of another psychiatric disability, it must also be considered as a claim for the other psychiatric disability.  The Court's rationale, in short, is that a veteran cannot be held to a medical level of understanding differences between various psychiatric disorders, and therefore a claim for one psychiatric disorder must also be considered a claim for other psychiatric disorders.  The rationale behind Clemons is instructive and applicable here, and the issue on appeal is as stated on the first page, encompassing all shoulder disorders. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

1. Peripheral Neuropathy of Bilateral Upper and Lower Extremities

The Veteran essentially contends he has peripheral neuropathy of his upper and lower extremities, manifested by numbness, itching, and hives, which he relates to his Agent Orange exposure in Vietnam.  His exposure to Agent Orange/herbicides is presumed, as service records show he served in the Republic of Vietnam, during the Vietnam era.  38 C.F.R. § 3.2(f).  

If a veteran was exposed to an herbicide agent during active service, acute and subacute peripheral neuropathy, shall be service-connected if the requirements of 38 C.F.R. § 3.307(a) are met, even if there is no record of such disease during service, and if the condition manifests to a compensable degree within one year after the Veteran's last herbicide exposure in Vietnam.  38 C.F.R. § 3.309(e).  The term acute and subacute peripheral neuropathy means transient peripheral neuropathy that appears within weeks or months of exposure to an herbicide agent and resolves within two years of the date of onset.  Id., note 2.

Service treatment records (STRs) showed that in September 1969, the Veteran complained of a heat rash for a week, and a cream was prescribed.  After there was no change, he was seen in September 1969 in the dermatology clinic for a rash on his right buttock, and examination revealed an erythematous scaling rash with a raised border.  In February 1970, he was seen for scaling and a skin eruption, and the impression was tinea corporis. 

Private treatment records showed that in April 1982, the Veteran complained that he had awakened at 3 a.m. with numbness and tingling in his left forearm and hand, and the impression was rule out radiculopathy.  In September 1998, he was seen for treatment for back and left and right lower extremity pain, and he reported that approximately a year and a half prior, he started having off and on problems with left lower extremity numbness, bilateral swelling, and burning dysthesia.  

In a letter dated in November 2012, Dr. Jeffries reported that the Veteran had been a patient for 15 years, and that the Veteran was suffering from peripheral neuropathy, as evident on a recent EMG nerve conduction study.  Dr. Jefferies felt that this was in part due to exposure to Agent Orange, noting that it was "well know[n]" that signs and symptoms from this exposure may take many years to manifest, and that at the present time no other reason for his symptoms could be found.  

In December 2012, the Veteran testified that when he first got back from Vietnam, he started having numbness in the legs and arms, and that he would break out with hives all over.  He testified this happened for the first time in approximately August 1970, when he was in law school, when he woke one night, had respiratory problems, his hives had broken out, and he went to the emergency room to get a steroid shot.  He testified that since then, once or twice every two or three years he would break out with hives and have to get a shot.  He started to carry an epi-pen so he could give himself a shot to make the hives go away.  He claimed that the doctor he saw did a test on him and that the doctor reportedly determined that neurological damage had been done a long time ago, that the Veteran's hives were caused by that, and that this was caused by the Agent Orange he was exposed to in service.  The Veteran further testified that in Vietnam, he was the athletic director of all Da Nang and the I-Corps, and that they used Agent Orange to clear the athletic fields.  He claimed he started experiencing itching and radiating numbness in his extremities while in Vietnam, and blamed his itching, hives, numbness, and peripheral neuropathy on his Agent Orange exposure.  He testified that after the first emergency room visit during law school, every so often he would have these eruptions and numbness, and was told it was an allergic reaction, but he believed it was due to Agent Orange exposure.  

Received from the Veteran in December 2012 was an internet excerpt regarding polyarteritis nodosa - an inflammatory type of peripheral neuropathy, in which he highlighted a portion of the excerpt which indicated that polyarteritis nodosa could affect the skin, and that the symptoms could include hives, nodules, and rashes.   

The Board finds competent and credible the Veteran's contentions of having symptoms of numbness since service, and, as noted above, he has a current diagnosis of peripheral neuropathy.  Further, he has submitted a doctor's opinion suggesting that his peripheral neuropathy is in part due to his Agent Orange exposure.  Parenthetically, the Board would like to point out that the opinion of Dr. Jefferies that the Veteran's peripheral neuropathy was in part caused by Agent Orange exposure because "[a]t the present time we can find no other reasons for his symptoms," is not equivalent to a statement that it is just as likely as not that peripheral neuropathy is related to Agent Orange exposure.  More specifically, it is possible that Dr. Jefferies believed that it was less than 50/50 that Agent Orange was the cause but that since this was the only causal agent he could currently find, he concluded that there was at least some possibility of a relationship.  Thus, an appropriate VA examination and opinion should be provided.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4)(i); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  If the Veteran would also like to provide an additional statement from Dr. Jefferies in light of the Board's observations noted above, he is free to do so.

2. Rotator Cuff Injury of Both Shoulders

The Veteran essentially contends he injured his shoulders in service (in Vietnam) as a result of riding in a jeep in a convoy that was hit by incoming mortars, causing his jeep to swerve and throw him into a ravine.  He contends he landed between two rocks, that both his shoulders were hit, and he was treated with pain pills only.  He claims that after service, he did not realize he had limitations in his shoulders, and when he went to play golf he had a terrible feeling in his shoulder and was referred for an MRI.  He claims that the doctor at that time advised him that his shoulders were injured in service and had atrophied since then.  

Service personnel records include a citation awarding the Veteran a Naval Commendation Medal, with combat distinguishing device, for his service in the Republic of Vietnam from April 1969 to April 1970.  It was noted that throughout the Veteran's tour, he was subjected to numerous rocket and mortar attacks.  Thus, it is apparent that the Veteran was involved in combat during his Vietnam service.  Further, the Veteran is competent to report he hurt his shoulders in service, and experienced subsequent pain, especially in light of the fact that he reports that these injuries occurred during combat.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).

Post-service private treatment records showed that on March 11, 2002, the Veteran reported that he jammed his right shoulder playing golf one month prior, and had pain in his right shoulder ever since.  He reported no prior history of shoulder pain.  An x-ray of the right shoulder showed right AC arthritis and redundant bone in the area of the greater tubercle.  The impression was good likelihood of right rotator cuff tear.  An MRI of the right shoulder revealed large rotator cuff tear.  On March 27, 2002, it was noted that the Veteran had a large rotator cuff tear probably, chronic subluxation of the biceps tendon, AC arthritis, and impingement syndrome.  It was also noted that he had no problems until he started lifting weights and he had a flare-up of pain.  The medical provider felt that this large tear was probably chronic, and that there was a good chance the tear could be adequately repaired with an operation.  There was also a note that the Veteran did not have shoulder pain and did not wish to have an operation at that time, and the medical provider agreed.  In May 2009, he reported left shoulder pain.  An x-ray of the left shoulder revealed mild acromioclavicular osteoarthritis and an MRI showed full thickness tears of the supraspinatus and infraspinatus tendons with retraction to the mid humeral head.  

On a VA examination in April 2011, the Veteran reported he tore his right and left rotator cuffs during his tour of Vietnam.  The examiner noted that neither this injury nor any treatment was shown during his tour in Vietnam, but that private medical records showed he injured his right shoulder in March 2002 and had a diagnosis of possible left shoulder rotator cuff tear in May 2009.  X-rays showed degenerative changes of the AC joint and the glenohumeral joints bilaterally, and the examiner indicated that the humeral heads bilaterally had migrated superiorly, consistent with old rotator cuff tears.  The diagnosis was degenerative arthritis of the bilateral shoulders and rotator cuff tears bilaterally, chronic.  The VA examiner noted that the Veteran stated he had gradual loss of motion starting in early 2000, but that prior to that he had no limitations.  It was noted that the Veteran reported that the first evaluation for either shoulder was approximately 1986 or 1987 -- 16 years after his discharge from service.  The examiner opined that it was less likely as not that the Veteran's current condition was in anyway associated with service, noting that the natural history of rotator cuff tears is that they do degenerate over time and usually acutely tear from a minimally stressfully activity, and that more likely than not, the Veteran's current conditions were directly related to degeneration of the rotator cuffs secondary to impingement, which was a natural progressive condition.  

In a letter dated in November 2012, a private physician, Dr. Jefferies, reported that the Veteran had been a patient for 15 years, and that the Veteran had bilateral rotator cuff tears which were atrophied and non-amenable to surgery.  It was noted that the Veteran reported he injured his shoulders after being blown out of a jeep in Vietnam, and that he sought medical attention at that time and was given pain medication, but no further attention was given due to the non-life-threatening nature of injury.  Dr. Jeffries noted that it was not until a few years later that the full extent of his injuries were discovered, and by then the Veteran's physical limitations and restrictions of his normal activities were already apparent and deemed permanent.  

As noted above, current right and left shoulder disabilities have been shown.  What is missing from this case is competent medical evidence linking the Veteran's current right and left shoulder disability to his reported shoulder injuries in service. At the VA examination in April 2011, the examiner opined that the Veteran's that it was less likely as not that the Veteran's current shoulder condition was associated with service.  The examiner's opinion was based on the assumption that neither shoulder injury nor treatment was shown in service, that he reported his first evaluation for either shoulder was in approximately 1986 or 1987, that post-service MRI's in 2002 and 2009 showed bilateral shoulder disabilities, and that the natural history of rotator cuff tears is that they do degenerate over time and that more likely than not, the Veteran's current conditions were directly related to degeneration of the rotator cuffs secondary to impingement, which was a natural progressive condition.  The United States Court of Appeals for Veterans Claims (Court) has held that a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Further, once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007). 

After reviewing the April 2011 VA examination report, the Board concludes that the opinion and rationale provided are inadequate and another is warranted.  In that regard, the Board finds that in rendering the opinion and rationale, the examiner did not acknowledge the Veteran's competency to report the shoulder injuries in service and that he has had symptoms since then.  Further, the examiner did not indicate whether any of the Veteran's shoulder disabilities, beyond rotator cuff tears, may be related to service.  Thus, this matter should be remanded in order to obtain a supplemental opinion from the April 2011 VA examiner, or if the examiner is not available, another appropriate VA examiner.  The VA examiner should be advised as to the Veteran's competency to report lay-observable events (shoulder injury in service) and on the presence of his symptoms, and should again be asked to render an opinion, with rationale, as to whether any current right and/or left should disability may be related to service.

Accordingly, the case is REMANDED for the following action:

1. With any assistance needed from the Veteran, obtain any recent pertinent treatment records (VA or private), pertaining to either peripheral neuropathy of the extremities, or right and/or left shoulder disorders.  All such available records should be associated with the claims folder.  Negative replies should be requested.

2. Schedule the Veteran for an appropriate VA examination to determine the nature, onset, and probable etiology of his peripheral neuropathy, and whether such may be related to service, to specifically include his presumed exposure to Agent Orange therein.  The claims folder must be made available to the examiner for review and the examiner should specifically note in the examination report that the file has been reviewed. 

All pertinent pathology should be annotated in the examination report.  Also, the examiner should opine as to whether it is at least as likely as not (i.e., a 50 percent or greater degree of probability) that the Veteran's peripheral neuropathy of the extremities had its onset in service or is otherwise related to service, to include his presumed exposure to Agent Orange in service.  The examiner must explain the rationale for all opinions given. If the examiner is unable to provide the requested opinions without resorting to speculation, he/she should so state and provide an explanation as to the reason(s) therefore.

3. Return the claims folder to the April 2011 VA examiner who rendered the recent opinion regarding the Veteran's shoulders.  Request that the examiner review the claims folder and note that such review has been accomplished.  If the prior examiner is not available, or is unable to provide a supplemental opinion, forward the claims folder and a copy of this remand to another appropriate examiner(s) in order to render the requested medical opinions noted below. 

a. The examiner should offer an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that any of the Veteran's current right and/or left shoulder disabilities are related to service, to specifically include the Veteran's competent report of injuring his shoulders when he was thrown from a jeep in service.  

b. The examiner must explain the rationale for any opinion(s) given, and if unable to provide the requested opinions without resorting to speculation, it should be so stated, and the examiner should clearly and specifically so specify, along with an explanation as to why that is so. 

c. If the original VA examiner (from 2011) is not available, please forward this to another qualified examiner in order to comply with the aforementioned opinion request.  If deemed necessary by any examiner, an examination of the Veteran should be conducted.

4. Thereafter, readjudicate the issues on appeal.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, he and his representative should be provided with a Supplemental Statement of the Case (SSOC) and afforded the appropriate opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


